ALD-257                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-2710
                                      ___________

                               DR. CHANDAN S. VORA,
                                                Appellant
                                        v.

  DR. TEJAS PATEL, Psychiatric Ward Director; A. OANDASAN, Psychiatric Ward
   Director; CONEMAUGH VALLEY MEMORIAL HOSPITAL, with their staff
                 ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                              (D.C. Civil No. 11-cv-00116)
                      District Judge: Honorable Gustave Diamond
                      ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     August 4, 2011

            Before: SCIRICA, HARDIMAN and VANASKIE, Circuit Judges

                             (Opinion filed August 25, 2011)
                                       _________

                                       OPINION
                                       _________

PER CURIAM

       Dr. Chandan S. Vora appeals pro se from the District Court’s sua sponte dismissal

of a civil rights complaint. For the reasons that follow, we will summarily affirm the
District Court’s judgment.

       In the complaint, Dr. Vora alleged that she received improper medical treatment,

including the forced administration of antipsychotic medication, while confined in the

psychiatric ward at Connemaugh Valley Memorial Hospital. She named as defendants

the Hospital and two of the doctors who treated her. The District Court granted Dr.

Vora’s application to proceed in forma pauperis, but concluded that her “allegations . . .

seek to attack matters over which this court lacks jurisdiction and otherwise fail to state a

claim upon which relief can be granted.” Accordingly, the District Court dismissed the

complaint pursuant 28 U.S.C. § 1915(e)(2)(B)(ii). Dr. Vora appealed.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. Upon de novo

review of the record and careful consideration of Dr. Vora’s notice of appeal and other

submissions, we conclude that there is no substantial question presented on appeal and

that summary action is warranted. See LAR 27.4 and I.O.P. 10.6. Even if the defendants

were state actors, none of their alleged conduct shocks the conscience. See Benn v.

Universal Health System, Inc., 371 F.3d 165, 175 (3d Cir. 2004) (holding that

administration of antipsychotic drugs was not shocking to the conscience where plaintiff

did not allege that he objected to the medication). In addition, we conclude that granting

Dr. Vora leave to amend the complaint in the instant case would have been futile. See

Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).

       For the foregoing reasons, we conclude that no substantial question is presented by

                                              2
this appeal. See I.O.P. 10.6. Accordingly, we will summarily affirm the District Court’s

judgment.




                                            3